 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 47
 
398
 
Dish Network Service, LLC
 
and
 
Communic
a
tion
s 
Workers 
o
f
 
America, Local
 
1108
.  
Cases 29

CA

0
30578 and 29

CA

0
30583
 
May 23
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
 
AND 
F
LYNN
 
On October 12, 2011, Administrative Law Judge 
Raymond P. Gre
en issued the attached decision.  The 
Acting General Counsel filed exceptions and a suppor
t-
ing brief, and the Respondent filed an answering brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Th
e Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 

1
 
and conclusions and 
to adopt the recommended Order.
 
ORDER
 
The complaint is dismissed.
 
 
                                        
                  
 
1
 
Although the judge did not e
xplicitly rely on 
Wright Line
, 251 
NLRB 1083
 
(1980)
, enfd. 662 F.2d 899 (1
st
 
Cir. 1981), in dismissing 
the 8(a)(3) and (1) allegation concerning the discharge of 
employee 
Shaw
n Ryals, his analysis is consistent with that decision.  Under 
Wright Line,
 
the 
A
cting 
General Counsel has the initial burden of pro
v-


that it would have taken the same action even in the absence of 
the 
protected activity.  
 
By concluding that any protected activity by Ryals played no role in 

 
decision to discharge him, the judge effectively found 
that the Acting General Counsel failed to meet his initial burden.  
Even 
if the Acting Ge
neral Counsel satisfied his burden, the judge found 
that 
the Respondent discharged Ryals based on his unauthorized absence 
and his loud
,
 
aggressive
,
 
and unrepentant 
behavior in a meeting co
n-
cerning that absence
.  Thus
, the judge essentially determined, and
 
we 
agree, that the Respondent met its rebuttal burden under 
Wright Line
.  
 

d-
ent violated Sec. 8(a)(3) and (1) by withholding stack ranking bonuses 
from 
unit 
employees, we rely solely on th
e conclusion that the alleg
a-
tion is time
-
barred under Sec. 10(b) of the Act.  This allegation 
depends
 
on a statement made by General Manager John Shaw to Ryals in the 

employees would rec
eive the stack ranking bonuses.  However, as the 
judge noted, the conversation that included this statement was the su
b-
ject of a previous charge
 
alleging a separate violation
, and the Acting 
General Counsel 
acknowledged
 
at the hearing that the 
previous 
cha
rge 
was withdrawn as untimely under Sec. 10(b).  The present charge all
e-

time
-

analysis of the merits of the allegation
.
 
Annie Hsu, Esq., 
for
 
the Acting General Counsel.
 
George Basara, Esq
., for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
AYMOND 
P.
 
G
REEN
, Administrative Law Judge.  I heard this 
case in Brooklyn, New York
,
 
on July 12, 2011. The charge 
Case 
29

CA

0
30578 was filed on January 5
, 2011.  The charge 
and the amended charge in 
Case 
29

CA

0
30583 were filed on 
January 13 and April 25, 2011.  The 
c
omplaint that was issued 
on May 10, 2011
,
 
alleged as follows: 
 
1. That since July 11, 2010, the Respondent failed to provide 
certain bonuses 
to employees because its employees engaged in 
union and protected concerted activity. 
 
2. That on January 3, 2011, the Respondent discharged 
Shawn Ryals because in September 2010, he with other e
m-
ployees complained to the employer about safety issues and i
n 
order to discourage employees from engaging in union or pr
o-
tected concerted activities.  
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed, I 
make the following 
 
F
INDINGS OF 
F
ACT AND 
C
ONCLUSIONS OF 
L
AW
 
I
.
 
JURISDICTION
 
It is agreed and I find that the Respondent is an employer 
engaged in interstate commerce within the meaning of Section 
2(2), (6)
,
 
and (7) of the Act. It also is agreed and I find that the 
Union is a labor organization wi
thin the meaning of Section 
2(5) of the Act. 
 
II
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICES
 
A
. Prior History with the NLRB
 
The Respondent is a corporation that provides satellite tel
e-
vision services to customers throughout the United States.  Its 
headquarters are
 
in Colorado and it operates out of more than 
100 facilities, 
3
 
of which are, at the present time, unionized. 
 
The facility involved in the present case is located in Far
m-
ingdale, New York
,
 
and employs 11 field service technicians. 
At this facility, the Un
ion was certified
 
by the Board as the 
collective
-
bargaining reprehensive of the field representatives 
on June 21, 2001.  
 
On June 27, 2002, an 
a
dministrative 
l
aw 
j
udge issued a 
d
ec
i-

at Farmingda
le, occurring in or about December 2001, violated 
the Act. Despite a dissenting opinion, the Board sustained the 
j

d
ecision reported at 339 
NLRB 1126 (2003).  In substance, the Board concluded that the 
Respondent violated
 
the Act when it failed to provide the U
n-
ion with a copy of a disciplinary action that was issued to an 
 
 DISH NETWORK SERVICE
,
 
LLC
 
 
399
 
employee and by telling employees that it did not recognize the 
union shop stewards.
1
 
Although I do not know when bargaining commenced r
e-
garding the F
armingdale employees, it is apparent that no 
agreement was reached over the next 
2
 
years. 
 

conduct during bargaining was the subject of another unfair 
labor practice case that ultimately was decided by the Board on 
July 6, 2006
,
 
at 347 NLRB 
No. 69
 
(not reported in Board vo
l-
umes)
.  In that case the Board concluded that the Respondent 
committed various violations of the Act in 2004. These inclu
d-
ed (1) bypassing the Union and dealing directly with employees 
by promising them promotions to manage
rial positions so that 
they no longer would be part of the bargaining unit; (2) telling 
employees that their transfer requests were denied because they 
were shop stewards; (3) urging employees to sign a petition to 
decertify the Union; (4) bypassing the Un
ion and dealing d
i-
rec
t
ly with employees by promising them wage increases, 
commissions,
 
and job security if the
y
 
aban
doned their support 
for the Union or if they decertified the Union; (5) informing 
employees that it would be futile for them to support the 
Union 
because the Union could not assist employees who were di
s-
charged; and (6) engaging in surface bargaining with no inte
n-
tion of reaching an agreement.  As part of the remedy, the 
Board ordered that the Respondent pay the Union for its ba
r-
gaining expens
es and pay any employees for lost wages caused 
by their attendance at negotiations.
2
 
It is not clear from this record, whether the parties reco
m-

and Order.
 
B
. The 
D
ischarge of Shawn Ryals
 
At the F
armingdale facility, the field service representatives 
are supervised by two field service supervisors (Milton Ande
r-
son and Chris Lannon). They in turn report to the 
g
eneral 
m
a
n-
ager (John Shaw) and the installation manager (Keith Kni
p-
schild).  The general 
manager and the installation manager 
report to the northeast regional manager who is Bill Savino. 
Also tangentially involved in this case is Anthony Bowen who 

v
ice 
p
res
ident of the n
ortheast 
r
e
gion.  
There is a corporate
wide human resou
rces department that is 
headed up by Emily Feugill. 
 
Shawn Ryals began his employment in Raleigh North
,
 
Car
o-
lina.  He asked for and received a transfer to the Farmingdale 
office in or about June 2009. 
 
When he arrived, he was told 
inter alia, that the pay 
scale and other terms of employment 
were different at Farmingdale than what they were at Raleigh 
                                        
                  
 
1
 
The j
udge dismissed certain other allegations of the 
c
omplaint. For 
example he dismissed the allegation that supervisors threatened e
m-
ployees with discipline if they discussed with their coworkers or shop 
stewards, disciplinary meetings held by the Com
pany. He also di
s-
missed an allegation that a supervisor stated that he did not recognize 
the Union. Finally, he dismissed an allegation that the Respondent 
ren
eged on an agreement regarding a verbal warning issued to an 
e
m-
ployee. 
 
2
 
More recently in a case
 
at another location, the Board found that 
the Respondent engaged in a number of significant violations.  
Dish 
Network Service Corp
., 347 NLRB No. 69
, above
. 
 
or for that
 
matter at all of the other non
unionized facilities in 
the United States.  
 
In Farmingdale, Ryals was employed as a field technician 
and was one of 
the people in the bargaining unit.  Soon after his 
transfer, he joined the Union.  However, apart from joining the 
Union, he did not engage in any other union activities. 
 
In 2010, Ryals was given an extended bereavement leave 
due to a death in his family.
  
He returned to work in August, 
having used up all of his leave for the year.  
 
On or about September 12, Ryals was assigned to drive van 
number 9 which he refused to drive, asserting that the van was 
dirty and that the ladder was loose thereby making the
 
van u
n-
safe.  Ryals talked to his direct supervisor, Milton Anderson 
about this and was offered van number 1.  According to Ryals, 
he refused to drive this van too, because he had heard from 
another person that this van had a steering problem.  Ryals 
asked
 
Anderson about van number 5 and Anderson responded 
that this was his van and he needed it.  In the end, Ryals told 
Anderson that he would not drive either van and he left to go 
home.  
 
Ryals testified that he did not receive any disciplinary action 
as a r
esult of his refusal to drive the vans. Ryals also testified 
that later in September, Bob Malta told him that he had tested 
van number 1 and could not find anything wrong with the stee
r-
ing.   
 
On or about September 13, Ryals clocked in and asked to 
speak t
o Shaw about the events of the day before.  Ryals e
x-
plained to Shaw why he had refused to take either van the pr
e-
ceding day and Shaw told him that he had to take van number 1 
even after Ryals asserted that it was unsafe.  Shaw told him that 

ke van number 1, he would be out of a job.  Ryals 
took the van and called a number of people including the 
U
n-

,
 
John Howell, who told him to drive the 
van slowly. Ryals did drive the van and testified that the stee
r-
ing wheel was so loose
 
that he had to keep moving it to keep 
the vehicle going in a straight line.  
 
On or about September 14, Ryals spoke on the phone with 
Anthony Bowen, the 
v
ice 
p
resident of the northeast region and 
complained about being forced to drive the van. He testifie
d 

an employee to another van if the employee felt that the vehicle 
was unsafe.  Ryals said that he felt that the Farmingdale facility 
was being treated differently because it was a union shop and 
that Bowen did not respond.  Ryals told him that he was trying 
to get in touch with the human resources department and Bo
w-
en said that he
 

 
behalf.  Se
v-
eral days later Ryals received a call from a person in human 
resources who
 
told him that they would have a meeting. 
 
In relation to this incident, I cannot say, based on the ev
i-
dence at hand, if the vans that Ryals was asked to drive on Se
p-

testified that they did have van 
number 1 tested and that they 
did not find any problems with the steering. 
 
At a safety meeting held sometimes later in September 2010, 
there were a lot of complaints aired by many of the employees 
including Ryals.  One of the items was the issue of fall p
rote
c-
tion which involves procedures to use a harness when an e
m-

 DECISIONS OF THE NAT
IONAL LA
BOR RELATIONS BOARD
 
400
 
complaint by some of the employees regarding Milton Ande
r-
son and his style of supervision.  Ryals testified that he brought 
up the s
teering wheel issue and that Savino told him to hold off 
on that and that he wanted to speak to him privately.  Accor
d-
ing to Ryals, there were many employees who brought up di
f-
ferent issues and that no one acted as a spokesman for the 
group. 
 
Ryals testifi
ed that after the meeting, he was told by Savino 
that he wanted Ryals to drop the van issue.  Ryals asserts that 
he said that he would not because he felt that Shaw had put his 

c-
cording to Ryals
 
that Bob Malta said that he would take out the 
van and check it himself. 
 

Company decided to discharge Ryals in January 2011 was b
e-
cause of his 

concerted

 
activity of complaining about the van 
saf
ety issue in September 2010.  She also asserts that a reason 
for his discharge was because of his union activity notwit
h-
standing a lack of evidence showing that he engaged in any 
union activity other than becoming a member. 
 
I note here that Ryals never fo
llowed up on his van safety 
complaints by filing any written complaint internally within the 
Company or to any outside agency such as the Department of 
Transportation.  I also note that as a matter of policy, the dri
v-
ers are required to list any problems w
ith their vehicles as part 
of their regular job duties.  It therefore seems less likely that the 


p-
tember 2010.  And although I can under
stand why the managers 
might have been upset about his refusal to drive a van, this was 
a one shot event that resulted in no disciplinary action at the 
time. Moreover, it occurred more than 
3
 
months before his 

out van safety, 
and as expressed in the group meeting in late September, would 
be construed as concerted activity, there is no evidence that 
Ryals engaged in any other concerted activity between that time 
and the time of his discharge. 
 
As noted above, whe
n Ryals returned from bereavement 
leave in August 2010, he had used up all of his paid time off.  
 
In November 2010, General Manager Sha
w posted a notice 
near the time
clock stating that requests for unpaid days off 
would not be approved.  This was
 
posted b
ecause of a heavy 
work
load and because of anticipated requests by employees for 
paid days off during the holiday season. 
 

12
 
paid 
days off which they can take for any reason. Thus, if an e
m-
ployee had used only 
5
 
paid days off by November, he would 
have the right to take 
7
 
more paid days off before the end of the 
year. Employees can also take up to 
4
 
unpaid days off if a
p-
proved by the Company.  Beyond that, employees can be su
b-
ject to discipline if they have unex
cused absences. 
 
In any event, Ryals had much earlier in the year, booked a 
trip to Colorado for the Christmas holidays which would mean 
that he intended to be absent from work on December 26 and 
27.
3
 
It seems that when the notice was posted, Ryals filled 
out a 
                                        
                  
 
3
 
He testified that he bought airline tickets in January or February 
2010.
 
form asking for unpaid days off in December and this was d
e-
clined by Shaw. 
 
After the notice was posted, Ryals did not 
make any other requests for unpaid time off and made no a
t-
tempt to change his airline tickets. 
 
Instead, he waited until 
December 2
2 when he advised Anderson and Knipschild that 
he would not be coming to work on December 26 and 27.  

went to Colorado and
,
 
while there, had his return flig
ht ca
n-
cel
ed because of a big snowstorm 
in New York.
 
The Company denies that either Anderson or Knipschild a
p-


were lower in authority, would take it upon themselves to ove
r-
rule a decision previously 
made by their superior.
4
 
 
In the meantime, because of the snowstorm, the Farmingdale 
facility was closed on December 27 and many employees could 
not make it to work on December 28. Obviously, no employees 
in New York were penali
zed for failing to come to work on 
either day.  
 
Ryals called in and spoke to Anderson on December 27 to 
inform him 
that his flight had been cancel
ed.  He also called on 
December 28 because he was still stuck in Colorado.  Ultimat
e-
ly Ryals was able to retu
rn to New York on December 29. 
 
On January 1, 2011, Anderson phoned Ryals and told him 
not to report to work on January 2.  When asked, Anderson told 
Ryals that he was being suspended because he had been absent 
from work without permission.  Ryals thereupo
n contacted his 
union representatives and ultimately a meeting was arranged 
for January 3. 
 

facility.  At this meeting, Ryals was represented by two union 
representatives.  Also attending this meeting
 
was Bill Savino 

any previous involvement with the situation. The evidence 
shows that Savino took charge of the meeting and ran it som
e-
thing like an investigation or inquest.  Savino asked Ryal
s to 
tell him what happened and Ryals related his version of the 
events, including his claim that he had been given permission 
on December 22 to take the days off.  Savino called up Kni
p-
schild on the speaker phone and he denied this. Ryals testified 
that h
e stated that Anderson was also involved and that Savino 
called him up and told him to attend the meeting. According to 
Ryals, they waited for Anderson to show up and that Savino 
asked him about the situation when he joined the meeting.  
Ryals testified th
at there was some discussion and that in the 
end Anderson denied giving him permission to leave.  Ryals 
concedes that at this point, he got a little angry especially when 
it was pointed out to him that he had used up all his paid days 
because of a family d
eath. According to Ryals, at this point, 
Savino 



 
5
 
                                        
                  
 
4
 
Jaime Bosque, a witn
ess called by the General Counsel did not 
support Ryals assertion that Anderson gave him permission to be absent 
on December 26 and 27.  He testified that he overheard a conversation 
between the two men and that Anderson merely said to 

follow regular 
prot
ocol.

  
Also, I found Anderson to be a credible witness.
 
5
 


he 
[Ryals] even abused him [Anderson] and I even allowed that to happen, 
against my better judgment. Then when I tried to explain to 
him and he 
 DISH NETWORK SERVICE
,
 
LLC
 
 
401
 
Savino testified that he had no idea what this was all about 
when he arrived at the facility on January 3.  He testified that 
he decided to conduct an in
vestigation into the matter and as 
described above, he had Ryals relate his side of the story and 
had Knipschild and Anderson relate their version of the events. 
Savino testified that when he went into the meeting he was 
aware that Ryals had been suspended
 
for taking unauthorized 
absences but that he had no intention of firing him at the time.  
 
According to Savino, he made up his mind to terminate R
y-
als when Ryals became loud and aggressive and accused A
n-
derson of lying.  Given that Ryals testified that he
 
got a bit 

Savino then cut him off and blurted out that he was being fired, 
it seems to me that this is how the events actually transpired.  
Thus, although the termination notice relates details of
 

absences from December 26 through 29, this does not, in my 
opinion, fully explain the reason for his discharge.  
 
Had Ryals simply explained his situation at the meeting on 
January 3, I think that Savino would probably have given him 
some form of d
iscipline short of termination. In this regard, the 
record shows that the local management has not rigidly fo
l-
lowed its own rules regarding unexcused absences. The records 
shows that other employees on numerous occasions have ma
n-
aged to be absent for longe
r than the written rules allow without 
suffering termination. 
 
If the General Counsel had postulated the theory that the R
e-
spondent discharged Ryals because of his participation in the 

participat
ion in the meeting would constitute concerted activity 
within the meaning of Section 7 of the Act. This was, after all, 
a meeting that was attended by union representatives and was 
held with the Company to discuss what if any discipline was to 
be given to 
an employee in relation to his absences. 
 
(Clearly a 
term and condition of employment
.) 
 
It was, in effect, anal
o-
gous to a grievance meeting. But this is not the contention.
6
 
In the 
c
omplaint, at the hearing and in the 
b
rief, the General 
Counsel asserted t
hat the motivation for discharging Ryals was 
(a) because of his union activities and (b) because of his co
n-
certed activity consisting of his complaints about the safety of 
the vehicles he was assigned to drive.  The 
c
omplaint specif
i-
cally alleges that Ryal

p-
tember 13, 2010
,
 
and that he was discharged for engaging in 
that specific activity.  In neither case, can I agree with the Ge
n-
eral Counsel that either factor played any role in the decision to 
discharge Ryals.  
 
In li
ght of the above, and even though it seems more likely 
that Savino decided to discharge Ryals because of Ryals stat
e-
ments at the January 3 meeting; a meeting that could reason
a-
bly be construed as concerted, I cannot conclude that this vi
o-
lated the Act beca
use it is not based on any theory argued by 
                                        
                                        
            
 
started getting loud with me, I says 
[sic] 
at that point; 

You know what, 


 
6
 
Had this been the theory of the case, an issue would have been 


misconduct

 
of t
he kind 

Atlantic 
Steel Co
., 245 NLRB 814, 816
 
(1979)
.
 
 
the General Counsel.  See 
New York Post
, 353 NLRB 343 
(2008). 
 
C
. The Bonus Issue
 
Ryals testified that in June 2009, he was approac
hed by 
Shaw, the local manager,
 
on several occasions and was told that 
if the emp
loyees decertified the Union they would receive the 
bonus plan that was applicable to employees in other parts of 
the country.  This was in the context of alleged interrogations 

n-
ion later filed an u
nfair labor practice charge relating to these 
allegations but it was withdrawn apparently because they o
c-
curred more than 
6
 
months before the filing of the charge. 
 
(Sec
.
 
10(b) of the Act precludes the issuance of a 
c
omplaint 
based on allegations occurring
 
more than 
6
 
months before an 
unfair labor practice charge is filed
.
) 
 
Ryals testified that on one occasion in January 2010, he was 
given a list of employees by Shaw and asked to state who was 
for or against the Union.  This too, was almost a year before 
a
ny of the instant charges were filed and is therefore outside the 
10(b) period. 
 
The evidence shows that since 2001, the wages and certain 
conditions of employment for the Farmingdale employees have 
been different from those of employees in the rest of the
 
cou
n-
try.  I surmise that this is because wages and benefits were fr
o-
zen for these employees while negotiations were ongoing.  
 
The record suggests that since as far back as 2001, the Far
m-
ingdale employees have received, on top of a basic wage scale, 
some 
kind of supplemental 

bonus

 
system that allows e
m-
ployees to earn extra money based on a type of productivity or 
performance formula.  The details of this were not explained. 
There is some testimony by Ryals that when he arrived in New 
York from Raleigh, h
e was told by the local manager that this 

bonus

 
system was to compensate the Farmingdale employees 
because they were being paid at a lower rate than employees at 
the other nonunion New York locations.  This is the only ev
i-
dence on this point. 
 
The testim
ony of Savino suggests that sometime in mid
-
2008, management at corporate headquarters rolled out a new 
bonus sys
tem that was applied to all non
union facilities 
throughout the United States.  He testified that he had nothing 
to do with the planning of this
 
program and testified that he was 
not all that familiar with its details. 
 
This was called the stack 
rank bonus system.
 
General Counsel

 
Exhibit 5 is a three page document issued 

states: 

DNS 200
8 Stack Ranking Updated Incentive Program. 
Effectiv
e Stack Rank Period 6/14/2008

7/11/2008.

  
In su
b-
stance the document describes a system of monetary incentives 
based on performance. 
 
According to Savino, the program was started for the non
-
union field se
rvice technicians on a trial basis in June 2008. 
Thereafter, it was permanently implemented. 
 
In General Counsel

 
Exhibit 3, the parties stipulated that:
 
 


the Employer

union l
o-
cations paid technicians until in or about th
e last week of Fe
b-
ruary 2011 additional money based upon their rank at the end 
of each month as long as they fall within one of the three top 
 DECISIONS OF THE NAT
IONAL LA
BOR RELATIONS BOARD
 
402
 

facility technicians are represented by the Communicat
ion 
Workers of America Local 1108 and do not receive stack rank 
compensation.
 
 
There is no evidence to show that after June 2008, any b
o-
nuses or incentives p
rovided to the employees at non
unionized 
facilities were greater, the same, or lower than bonuses o
r i
n-
centives that were paid to the Farmingdale employees. Al
t-
hough not shown in the record, I surmise that the Union was 
not notified by the Company that the stack ranking system was 
being implemented at its other locations. I also surmise that the 
Company
 
did not notify the Union that this system was not 
being offered to the unionized employees at the Farmingdale 
facility.  Likewise, there is no evidence that once finding out 
about the implementation of the new bonus system at non
-
unionized facilities, the
 
Union asked the Employer to impl
e-
ment or bargain about this system for the Farmingdale facility. 
 
The General Counsel alleges that the new bonus system was 
illegally withheld from the Farmingdale employees because 
they were represented by the Union and wa
s therefore discrim
i-
natorily motivated. Although the new bonus system was i
m-
plemented at nonunion facilities and not applied to the Far
m-
ingdale facility outside the statute of limitations Section 10(b) 
period, the General Counsel argues that the failure to
 
impl
e-
ment this bonus system at the Farmingdale facility is a contin
u-
ing violation.  The Employer argues that the entire issue is 
barred by Section 10(b) because the decision was made and 
carried out in 2008.
 
D
. Discussion
 
The question here is whether a co
mpany violates the Act 
when it refuses to grant to unionized employees the same wa
g-
es or benefits that it grants to its nonunionized employees  The 
answer seems to be: It depends.
 
In 
Shell Oil, Co.,
 
77 NLRB 1306, 1309 (1948)
,
 
and cases 
thereaft
er,
7
 
the Boa
rd has stated that an employer is not r
e-
quired to afford represented and unrepresented employees the 
same wages and benefits. The Board stated that unless the Ge
n-
eral Counsel has demonstrated that the withheld wage or ben
e-
fit was discriminatorily motivated
, an employer may, as part of 
a bargaining strategy, withhold from the union represented 
employees a wage increase that was granted to its other non
-
union employees.  
 
In 
Arc Bridges, Inc.,
 
355 NLRB 
1222, 1223

1224
 
(2010), 
the Board held that an employer v
iolated the Act by withhol
d-
ing annual wage reviews and increases from newly unionized 
employee
s while continuing them for non
union employees at 
the same facility. The Board held that as to both sets of e
m-
ployees, these annual wage reviews and increases wer
e an e
s-
tablished condition of employment and therefore, the decision 
to withhold them from the union employees was inherently 
destructive of employee rights. 
 
The Board ordered the emplo
y-
er to make the newly unionized employees whole by payment 
to them of 
difference between their actual wag
es and the wages 
granted to non
union employees.  The Board stated inter alia: 
 
 
                                        
                  
 
7
 
See
, 
for example, 
Sun Transport Inc
., 340 NLRB 70 (2003).
 
 
The 
Shell Oil
 
cases applied by the judge stand for the 
general proposition that the Act does not require emplo
y-
ers to afford represented and 
unrepresented employees the 
same wages and benefits. For example, an employer may, 
as part of a bargaining strategy, withhold from represented 
employees a wage increase granted to unrepresented e
m-
ployees, provided the withholding is not discriminatorily 
mo
tivated. The key fact in the 
Shell Oil
 
cases, however, is 
that the wages or benefits withheld from represented e
m-
ployees were 
new
. 
 
By contrast, where an employer withholds from its 
represented employees an 
existing 
benefit (i.e., an esta
b-
lished condition 
of employment), the proper analytical 
framework is found in 
NLRB v.
 
Great Dane Trailers, Inc
., 
388 U.S. 26 (1967). 
 
In those circumstances, the Board 
will find that the unilateral withholding
 
of an established 
condition of employment from only the represen
ted
 
e
m-
ployees is 

inherently destructive

 
of their Section 7 
rights, even absent proof of antiunion motivation.
6
 
See 
United Aircraft Corp.,
 
199 NLRB 658, 662 (1972), enfd. 
in relevant part 490 F.2d 1105 (2d Cir. 1973); 
Eastern 
Maine Medical Center, 
253 NLR
B 224, 242 (1980), enfd. 
658 F.2d 1 (1st Cir. 1981). 
 
The key question, therefore, is 
whether the June

July wage review process was, as the 
judge found, an established condition of employment for 

e-
sent
ed by the Union.   
 
. . . .
 

that the represented employees did not receive the October 
2007 across
-
the
-
board wage increase 
because
 
they chose 
union representation. Indeed, that choice, the Respondent 
c
ontends, is what permitted it to withhold the annual i
n-
crease and, in effect, take the position that the increase 
would have to be negotiated back by the Union. Leaving 
no room for doubt, the Respondent, in its answering brief, 

ization of its conduct as a 

l
e-
gitimate bargaining strategy.

 
Board law, however, is 
clearly to the contrary.
 
 
In 
Chevron Oil Co
.
,
 
182 NLRB 445
, 449

450
 
(1979), the 
ju
dge concluded that the employer violated the Act by telling 
employees that they did not r
eceive certain benefits because of 
their representation by the 
u
nion.  He dismissed, however, the 
allegations 
that the company engaged in bad
-
faith bargaining or 
that it had violated the Act by withholding benefits that had, in 
the past, been granted to un
ionized
 
and non
union employees 
alike. 
 
The larger portion of the decision related to a reversal of 
the 
ju

c
ompany did not engage in 
surface bargaining.  (The Board concluded that despite meeting 
with the 
u
nion, the evidence showed
 
that the employer engaged 
in bargaining with no intention of reaching an agreement
.
) 
 
As 
to the allegation that the employer violated Section 8(a)(1) and 
(3) by withholding the benefit
s, the Board stated, inter alia:
 
 
 
The Trial Examiner dismisse
d the com

s 8(a)(1) 
and (3) allegations predicated on Respondent's wage ben
e-
fit withholdings. In his view, Respondent's conduct 
amounted to no more than an exertion of 

economic pre
s-
 DISH NETWORK SERVICE
,
 
LLC
 
 
403
 
sure at the bargaining table

 
which had neither the purpose 
nor the effect of
 
coercing employees in the exercise of 
their bargaining rights or of discouraging their desire for 
membership in the Union. In arriving at that conclusion, 
the Trial Examiner, as his analysis of this issue shows, 
evaluated Respondent's withholding action i
n isolation, 
without relating it to Respondent

s unlawful course of 
bargaining and to the 8(a)(1) violation that he found. In 
this respect we believe the Trial Examiner erred, and 
therefore erred, as well in the conclusion he reached. 
 
Were it not for the 
unfair labor practice 
setting in
 
which the withholding action occurred, we would have 
had no hesitancy
 

s finding. 
It has long been an established Board principle that, in a 
context of good
-
faith bargaining, and absent other p
roof of 
unlawful motive, an employer is privileged to withhold 
from organized employees wage increases granted to u
n-
organized employees or to condition their grant upon final 
contract settlement. 
Shell Oil Co.,
 
77 NLRB 130. As the 
Supreme Court made clear 
in 
American Ship Building Co. 
v. N.L.R.B.
, 380 U.S. 300, the Act accords employees no 
right to insist upon their bargaining demands free from 
economic disadvantages, and an employer

s use of ec
o-
nomic pressures solely for that reason alone.
 
. . . .
 
In our j
udgment, the record in this case establishes all 
the elements nec

s 8(a)(l) 
and (3) allegations relating to the wage benefit withhol
d-
ings. 
 
Clearly there was discrimination in the sense of ec
o-
nomic injury, both because the un
it employees were being 
denied benefits granted others, and because they were b
e-
ing deprived of benefits they would have enjoyed had they 
remained unrepresented. As the injury thus imposed was a 
direct outgrowth of the employee's selection of the Union 
and
 
the Union

s frustrated effort to bargain on their behalf, 
the discrimination had a natural tendency and foreseeable 
effect of reducing employee desires for continued union 
representation. 
 
We have already found that the withhol
d-
ing action may not in the c
ircumstances of this case be 
viewed as a 

legitimate

 
use of economic pressure to o
b-
tain a favorable contract. There remains, then, only the 
question of unlawful motivation. We believe that this el
e-
ment is adequately satisfied by the finding of Respondent'
s 
unlawful bargaining, which the withholding served to i
m-
plement and of which it was part and parcel. But if more 
specific proof of unlawful purposes in the withholding i
t-
self is deemed necessary, it is supplied by the find
ings 

 
6, 1967
 
coercive stat
e-
ments to employees to which we made reference above.
 
 
In 
Meredith Corp.,
 
194 NLRB 588, 591 (1971), the Board 

y-
er violated Section 8(a)(3) by withholding a benefit to repr
e-
sented employees.  In that case, the 
employer, while paying 
non
represented employees for being sent home during a snow 
storm, refused to make such payments to represented emplo
y-
ees on the grounds that their wages and benefits were co
n-
trolled by the existin
g collective
-
bargaining agreement.  In her 
decision, Judge Josephine Klein stated: 
 
 
The present case, on the other hand, involves a specific, is
o-
lated instance of differentiation, not inherently discriminatory 
on its face. Toffenetti, supra, illustrates t
he basic difference 
between the 

fund

 
cases and those, like the present, invol
v-
ing ad hoc differentiation. The published plan in Toffenetti 
was held to be discriminatory on its face and thus violative of 
the Act irrespective of the employer

s motivation. 
However, 
in holding that the employer also violated Section 8(a)(3) by 
withholding Christmas bonuses from its organized emplo
y-
ees, the Examiner, affirmed by the Board, expressly found 
that 

the record herein clearly discloses Respondent

s ant
i-
union motivat
ion for the disparate bonus payments by su
b-
stantial evidence independent of the bonus payment alone.

 
136 NLRB at 1168.  Since the differentiation here involved 
may very well be based solely on reasonable economic or 
other nondiscriminatory considerations,
 
it is entitled to a pr
e-
sumption of validity, the General Counsel shouldering his 
usual initial burden of proof. 
 
 
In the present case, there is no suggestion of union a
n-
imus on the part of Respondent. 
 
Indeed, Respondent and 
the Union here involved have b
een bargaining for around 
40 years.
 
 
And Respondent has collective agreements co
v-
ering 
13 
bargaining units in Des Moines and 
11 
in other 
locations. 
 
There is no evidence that Respondent opposed 
the unsuccessful attempt to organize its clerical employees 
in
 
Des Moines which led to an election in 1965.
 
 
In Jan
u-
ary 1971, the time here involved, there were no organiz
a-
tional or bargaining activities in progress or in immediate 
prospect.
 
Nor has the General Counsel presented any affirmative 
evidence from which it
 
could be found that Respondent's 
decision was motivated by a desire to discourage union 
membership. On the other hand, Respondent articulated a 
sound basis for distinguishing generally between produ
c-
tion and clerical workers. 
 
Production lost when machine
s 
are down is forever gone 
unless
 
made up on other time; 
much office work, such as that of switchboard operators 
and receptionists need not and cannot be made up, and 
other functions, such as typing and filing, can usually be 
fitted in without extending ot
her regularly scheduled work 
time. 
 
The Examiner might well take official notice of 
what Vice President Arnold referred to as the 

inherent 
difference

 
between clerical and production work which 
would warrant a difference in the treatment of pay f
or time 
n
ot worked.  [Footnotes omitted
.
]
 
 
 
The present case, in my opinion, falls somewhere between 
the above cited cases. 
 
Unlike the facts in 
Arc Bridges, Inc.,
 
supra, the bonus plan 
introduced nationally by the Respondent and withheld from the 
employees at unio
nized facilities was a new benefit and was not 
an existing 
benefit that both union and non
union employees had 
previously enjoyed.  As such, the facts here are more like those 
in 
Shell Oil
, supra
,
 
where the Board opined that the NLRA does 
not require an emp
loyer to afford represented and unrepresen
t-
ed employees the same wages and benefits. 
 
 DECISIONS OF THE NAT
IONAL LA
BOR RELATIONS BOARD
 
404
 
At the same time, the facts here are not like those in 
Mer
e-
dith Corp
., supra where the benefit withheld was rather minor 
and was essentially a one off event. 
 
In the pres
ent case the 
bonus plan, even though not fully described, seems to me to be 
a substantial condition of employment and was a transaction 
that would affect the Farmingdale employees for years. 
 
In my opinion, this case most closely resembles the facts in 
Che
vron Oil Co
.
, supra.
 
 
In that case, the Board held that by 
withholding certain benefits to union represented employees 
while granting those benefits to similarly situated nonunion 
employees, the Employer violated Section 8(a)(
3
) 
and
 
(
1
) of the 
Act. 
 
The Bo
ard specifically noted, however, that this withhol
d-
ing of benefits occurred in a context where the Employer had 
(a) simultane
ously engaged in bad
-
faith bargaining and (b) that 
its manager had told employees that they were not receiving the 
benefit because 
they were represented by a 
u
nion.  (Assuming 
arguendo that Sec
.
 
10(b) would not bar this allegation
.
) 
 
In my opinion a good argument can be made that the facts in 
the present case are substantially similar to the facts in 
Che
v-
ron
.  However, I also think th
at there are some important di
s-
tinctions.  Although the Respondent in the present case engaged 
in surface bargaining, that bargaining took place in 2004.
 
 
That 
is about 
4
 
years before the bonus system at issue here was put 
into effect on a nationwide basis

withholding was not coincident with the negotiations between 
the Company and the Union and it therefore is not so likely that 

the injury thus imposed was a d
irect outgrowth of the emplo
y-

s selection of the Union and the Un
ion

s frustrated effort to 
bargain on their behalf.

  

c-
curred w
ithin a shorter time of the bad
-
faith bargaining, I would 
reach a different result. 
 

t
old one employee
 
(Ryals)
 
that the Farmingdale employees 
would receive the stack ranking bonus system if they were not 
represented by the Union is not quite the same as the statements 
made by a higher ranking manager of 
Chevron
, who stated that 
the employees were not getti
ng the benefit because they were 
represented by a union. For one thing, the stack ranking bonus 

headquarters. 
 
The local people in Long Island had nothing to 
do with its design or the decision to p
ut it into effect.  For a
n-
other, the statement made to Ryals was, in essence, a true 
statement of fact and does not necessarily prove that the reason 
this new bonus system was withheld was in order to punish 
employees because they selected the Union.  
 
The
 
fact is that since 2001, the Company has essentially fr
o-
zen wages and benefits at those facilities where it has been 
required to bargain. And unless one wants to conclude, despite 
the language in 
Shell Oil Co
.
, that the withholding of any ben
e-
fit from uni
onized employ
ees that has been given to non
union 
employees is inherently discriminatory in any circumstance, it 
is hard for me to see that a violation of the Act has occurred in 
this case. 
 
Conclusions
 
For the reasons stated above, I conclude that the Resp
ondent 
has not violated the Act in any manner encompassed by the 
c
omplaint.  
 
On these findings of fact and conclusions of law and on the 
entire record, I i
ssue the following recommended
8
 
ORDER
 
The 
c
omplaint is dismissed.
 
                                        
                  
 
8
 
If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and 
Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
 
 
